DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ueda et al (US 2021/0308852), hereinafter Ueda.

Regarding claim 1, Ueda discloses a fastener driving tool (Fig. 1, item 10) comprising:
a rack-like striking rod (Fig. 3, item 12, 29, 84, 85) extending along an up-down direction (Para. 0054) and operable by a compressed gas to conduct (Para. 0054)
a driving stroke movement (Fig. 3, item D1 is the down driving stroke movement) in the up-down direction for driving a fastener (Fig. 1, item 59) into a workpiece (Para. 0054), said striking rod (Fig. 3, item 29) having a plurality of teeth (Fig. 3, item 84, 85) arranged along the up-down direction (Fig. 3-4); and
a rod returning mechanism (Fig. 3, item 17, 50) (Fig. 1, item 15) including a motor (Fig. 1, item 15) and a pinion (Fig. 3, item 50) receiving a torque from said motor to rotate about an axis that is transverse to the up-down direction, said pinion having a periphery which includes a teeth section (Fig. 4A, teeth section includes all area where teeth 78 and movable tooth 79 is located) that is engageable with said teeth of said striking rod (Para. 0037), and a non-toothed section (Fig. 4A, non-toothed section is all other area where teeth 78 and movable tooth 79 is not located) that is remote from said teeth of said striking rod (Para. 0037) such that, during the driving stroke movement of said striking rod, said pinion is rotated by said motor to bring said non-toothed section into facing said teeth of said striking rod (Para. 0037-0041) so as not to engage with said striking rod (Para. 0037-0041), and subsequent to permit the driving stroke movement of said striking rod (Para. 0054), said pinion being rotatable by said motor to bring said teeth section into engagement with said teeth of said striking rod so as to move said striking rod upwardly back to its driving position (Para. 0037-0041), wherein said teeth section having a movable tooth (Fig. 4, item 79) which is resiliently movable in a radial direction (Fig. 4, movable tooth 79 moves in a direction which includes a radial direction relative to axis A2) relative to the axis.

Regarding claim 2, Ueda discloses the fastener driving tool wherein said movable tooth is adjoined to said non-toothed section (Fig. 4A, movable tooth 79 is connected to non-toothed section), said pinion having a slide slot (Fig. 4A, item 81, 82) in which said movable tooth is received and slidable in the radial direction (Para. 0037).

Regarding claim 3, Ueda discloses the fastener driving tool wherein said pinion has a compression spring or a torsion spring (Para. 0063) attached to said movable tooth to bias said movable tooth toward said striking rod in the radial direction (Para. 0063, movable tooth is biased toward the outside of the wheel and toward the striking rod).

Regarding claim 4, Ueda discloses the fastener driving tool wherein said pinion has two positioning pins (Fig. 14A, item 107, 108) formed adjacent to said slide slot (Fig. 14A, item 104), and a narrow slit (Fig. 14A, item 104) formed in spatial communication with a bottom of said slide slot (Fig. 14A), said pinion having said torsion spring (Fig. 14A, item 111) which has a coil sleeved on one of said positioning pins (Fig. 14A, torsion spring 111 is connected to positioning pin 108), a leg (Fig. 14A, item 106) abutting against the other one of said positioning pins, an opposite leg (Fig. 14A, item 108, opposite leg of pin 108 moves with movable tooth 105) attached to said movable tooth, and
a bent end portion integrally formed with and bent from said opposite leg and extending through said movable tooth into said narrow slit.

Regarding claim 5, Ueda discloses the fastener driving tool wherein said pinion has said compression spring (Fig. 14A, item 110) extending in the radial direction (Fig. 14A) and having a spring end retained in said pinion (Fig. 14A, compression spring 110 is attached to pinion 50), and an opposite spring end abutting against said movable tooth (Fig. 14A, item 105) so as to bias said movable tooth toward said striking rod in the radial direction (Para. 0094), said pinion having a stop structure (Fig. 14A, item 104) to restrain movement of said movable tooth in the radial direction (Para. 0090).

Regarding claim 6, Ueda discloses the fastener driving tool wherein said rod returning mechanism includes a driving shaft (Fig. 12A, item 46) on which said pinion is mounted to serve as the axis (Fig. 12A, item A2) of said pinion, said driving shaft having a spring receiving chamber (Fig. 13A, driving shaft 46 connects to stop structure 104 and spring 110) for receiving said compression spring, said stop structure including a stop member (Fig. 14A, item 104) disposed on said movable tooth and projecting axially, and a flange (Fig. 14A, item 108) formed on said pinion to be engageable with said stop member in the radial direction so as to restrain the movement of said movable tooth (Para. 0090-0094).

Regarding claim 7, Ueda discloses the fastener driving tool wherein said pinion has two radial walls (Fig. 13A, item 104) which extend in the radial direction to define therebetween said slide slot that is in spatial communication (Fig. 14A) and aligned with said spring receiving chamber (Fig. 14A) for receiving said movable tooth, said stop member having two ends (Fig. 13A, stop member has two ends where movable member 105 moves between) which are in slidably contact with said radial walls, respectively, so as to guide the movement of said movable tooth in the radial direction (Para. 0090-0094), said flange (Fig. 14A, item 108) extending from an edge of one of said radial walls.

Regarding claim 8, Ueda discloses the fastener driving tool as claimed in Claim 1, further comprising a cylinder (Fig. 3A, item 27) filled with the compressed gas (Para. 0026), and a piston (Fig. 3A, item 28) movable by the compressed gas and connected with said striking rod to conduct the driving stroke movement (Para. 0027-0030), said striking rod having a leading tooth (Fig. 4A, item 85) disposed remote from said piston such that, when said leading tooth is engaged with said teeth section of said pinion, said piston is spaced apart from an upper cylinder wall of said cylinder by a gap (Fig. 4A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda.

Regarding claim 9, Ueda discloses the fastener driving tool further comprising a driving mechanism (Fig. 1, item 23, 26) including a gas storage chamber (Fig. 1, item 26) in which the compressed gas is filled and forced into said cylinder to conduct the driving stroke movement of said striking rod (Para. 0026).
Ueda does not expressly disclose the compressed gas being filled and stored in said gas storage chamber with a compression that is smaller than 100 PSI in a state when said piston is at a lower piston stop point, and a compression that is larger than 130 PSI in a state when said piston is at an upper piston stop point.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the compression to certain values at varying positions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is pressure in the gas storage chamber which achieves the recognized result of driving the striking rod, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  
	

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Shima et al (US 2010/0237124), hereinafter Shima.

Regarding claim 10, Ueda discloses the fastener driving tool wherein said fastener driving tool is shiftable between a fastener driving mode (Para. 0026, 0054), where said striking rod is permitted to conduct the driving stroke movement, and a gas filling mode (Para. 0026), where the driving stroke movement of said striking rod is stopped, said fastener driving tool further comprising a mold switch button (Fig. 1, item 54) disposed to be operable to shift said fastener driving tool between the fastener driving mode and the gas filling mode (Para. 0044, 0051-0053).
Ueda is silent about a driving mode indicating light disposed to be turned on when said fastener driving tool is in the fastener driving mode, and a filling mode indicating light disposed to be turned on when said fastener driving tool is in the gas filling mode.
However, Shima teaches a fastener driving tool comprising a driving mode indicating light (Para. 0054, light is turned on when the tool is in operable mode) disposed to be turned on when said fastener driving tool is in the fastener driving mode (Para. 0054), and a filling mode indicating light (Para. 0054, light is turned on when battery is too low or nails have run out) disposed to be turned on when said fastener driving tool is in another mode.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Ueda and Shima to modify the fastener driving tool of Ueda to include the indicating lights of Shima.  A person of ordinary skill in the art would have been motivated to make such change in order to alert the user of the tool’s current mode and thus minimizing risk for injury.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731